Case 4:21-cv-00631-SDJ-KPJ Document 8-6 Filed 09/10/21 Page 1 of 2 PageID #: 198




                      EXHIBIT 6
        Case 4:21-cv-00631-SDJ-KPJ Document 8-6 Filed 09/10/21 Page 2 of 2 PageID #: 199



Stephen Quezada

From: Stephen Quezada
Sent: Tuesday, August 17, 2021 9:40 PM
To: Michael Moates
Subject: Stephen Quezada sent you "Filed Joint Stipulation of Dismissal and Order 8-17-2021"
Attachments: Filed Joint Stipulation of Dismissal and Order 8-17-2021 .pdf




Michael,


Attached is the document that I filed today with permission, per your prior email.


LSC tells me that the document should be signed very soon. The chancellor has to sign these documents and it
is in his desk.

Stephen Quezada
Counsel
Tel713.986.7215 | Fax713.730.5985 | squezada@grayreed.com
1300 Post Oak Blvd., Suite 2000 | Houston, TX 77056
Rrayreed.com I Connect with mean Linkedln


Board Certified - Labor & Employment Law
Texas Board of Legal Specialization



       GRAY REED.
CONFIDENTIALITY NOTICE: This electronic transmission and any attachments constitute confidential information which is
intended only for the named recipient(s) and may be legally privileged. If you have received this communication in error, please
contact the sender immediately. Any disclosure, copying, distribution or the taking of any action concerning the contents of
this communication by anyone other than the named recipient(s) is strictly prohibited.
